DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, received in the 12/10/2021 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument is
Applicant respectfully submits that "a current decrease period" and "a current increase period" provided alternately in a second control mode are not taught by paragraphs [0063][ 0069] of Nishikawa (cited in the Office Action) or any other portion. Specifically, Nishikawa fails to teach or suggest the claimed "current increase period" in the claimed "second mode." Paragraphs [ 0063]-[0069] of Nishikawa describe Fig. 4, which is a highspeed pulse control circuit 15.  (Response, page 9, lines 7-12)
This is not persuasive because Nishikawa discloses "[w]hen a PWM drive signal restarts being supplied in Step S5, a soft start in which a pulse width is gently increased and decreased (Step S14) is performed;"  (¶ [0102]);   where step S5 is in a second control mode and the "increased and decreased" pulse width modulation control inputs are corresponding current increase and current decrease periods.  See further, the below rejection to claim 1.
Applicant further argues 
However, Nishikawa does not disclose the claimed "current increase period" in the "second mode" as in claim l. Consequently, Nishikawa does not describe that the control circuit 15 provides control such that "a current decrease period" and "a current increase period" are provided alternately in a second control mode (which is an overcurrent mode) as claimed.  (Response, page 9, lines 17-21)
Nishikawa discloses "[w]hen a PWM drive signal restarts being supplied in Step S5, a soft start in which a pulse width is gently increased and decreased (Step S14) is performed;"  (¶ [0102]);   where step S5 is in a second control mode and the "increased and decreased" pulse width modulation control inputs are corresponding current increase and current decrease periods.  See further, the below rejection to claim 1.
Applicant further argues 
Nishikawa fails to teach that "'the control circuit provides the current decrease period in response to a transition from the first control mode to the second control mode, and further provides in the second control mode a current increase period which ends when the current reaches the current upper limit, alternately with the current decrease period in the second control mode," as; in claim 1.  (Response, page 9, line 22 to page 10, line 2)
This is not persuasive because Nishikawa discloses "[w]hen a PWM drive signal restarts being supplied in Step S5, a soft start in which a pulse width is gently increased and decreased (Step S14) is performed;"  (¶ [0102]);   where step S5 is in a second control mode and the "increased and decreased" pulse width modulation control inputs are corresponding current increase and current decrease periods.  See further, the below rejection to claim 1.
Specification
The disclosure is objected to because of the following informalities: 
By way of background, the Specification discloses "a period in which PWM signal Spwml is at H level, drive control signals S1 and S4 are set to H level so that 
semiconductor switching elements 101 and 104 turn on" (¶ [0058]).   However, the Specification further discloses 
"Ton in Equation (1) is on-time of semiconductor switching elements 101 and 103, and, . . . " (¶ [0066]).  It would appear that the latter may have been in tended to read 
"Ton in Equation (1) is on-time of semiconductor switching elements 101 and 104, and, . . . "  Similar situations may exist at ¶ [0081] ¶ [0091] ¶ [0100] ¶ [0103].  Appropriate correction is required.
In the Claims
As to Claims 2-11, 15, & 22:
Canceled.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12-14, and 16-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2018/0248474 to Nishikawa et al. (Nishikawa).
As to Claim 1:
Nishikawa discloses, in FIGs. 1-4, 10, & 14:
a power conversion device, comprising: 
an inverter circuit (10B) including a plurality of semiconductor switching elements (11), 
to convert a direct-current (DC) power on a DC side of the power conversion device to an alternating-current (AC) power and output the AC power from an AC side of the power conversion device (¶ [0044]); 

a control circuit (50) to control operation of the inverter circuit (¶ [0055] - ¶ [0062]), 
based on the AC current detected by the current detector (¶ [0055] - ¶ [0062]); and 
a drive circuit (15) to control on and off of the plurality of semiconductor switching elements (¶ [0055] - ¶ [0062]), 
in accordance with a control signal from the control circuit (¶ [0055] - ¶ [0062]), 
wherein when the control circuit is in a first control mode of controlling the inverter circuit so that the AC current follows an AC current command value, 
if the AC current increases greater than a predetermined overcurrent threshold, the control circuit switches from the first control mode to a second control mode to control the inverter circuit under the second control mode (¶ [0014] - ¶ [0016],  ¶ [0055] - ¶ [0062]), 
wherein the first control mode is a PWM control mode ("normal operation (Step Sl);"  ¶ [0098];  by way of background "a PWM drive signal from the microcomputer 50 to the inverter 10A,"  FIG. 3;  ¶ [0057]) and the second control mode is an overcurrent mode ("overcurrent detected?" S2,   S2 -- S5, S14;  ¶ [0099] - ¶ [0102]), 
when the control circuit is in the second control mode, the control circuit controls the inverter circuit so that a current decrease period is provided in which the on and off of the plurality of semiconductor switching elements are controlled so that the AC current monotonically decreases, by stopping a first switching operation in which on and off of the plurality of semiconductor switching elements are controlled so that the AC current follows the AC current command value (¶ [0097] - ¶ [0103]), 
wherein: in the second control mode, 
a current upper limit is set within a range less than the overcurrent threshold ("a predetermined reference voltage is input to an inversion input terminal, and a positive-side overcurrent is detected;"  ¶ [0064]) and greater than the AC current command value ("a predetermined reference voltage is input to 
the control circuit provides the current decrease period ("when the absolute value of an overcurrent is equal to or greater than the threshold value, a PWM drive signal substantially stops being transmitted to the inverter 10A"  ¶ [0066];   "[t]he output triggers the multivibrator 15c to operate, and "High" is output for only a certain time;"  where normal, i.e. non-overcurrent is a "Low" level;  ¶ [0065]) in response to a transition from the first control mode to the second control mode (S2,  overcurrent detected = Yes;  ¶ [0099];  where detection of an overcurrent marks the transition from a non-overcurrent mode [a first control mode] to an overcurrent mode [a second control mode],  characterized by reaching S3), and 
further provides in the second control mode a current increase period which ends when the AC current reaches the current upper limit ("when the absolute value of an overcurrent is equal to or greater than the threshold value, a PWM drive signal substantially stops being transmitted to the inverter 10A"  ¶ [0066]), alternately with the current decrease period in the second control mode (FIG. 14;  S11, S12, S13, S5;  where "a pulse width is gently increased and decreased [Step S14] is performed."  ¶ [0102],  where S5 & S14 are an alternate PWM mode (i.e., "soft start" mode ) that is interpreted to clearly be a second control mode, the normal or non-overcurrent mode having ceased at S2/S3;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).
As to Claim 12:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein based on a comparison of the AC current with the current upper limit, determines whether to end the second control mode and switch to the first control mode (S11, S12, S13, S5;  ¶ [0063] - ¶ [0069]).  
As to Claim 13:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the first switching operation, 
the control signal is generated in accordance with a cyclic control pulse signal for causing the AC current to follow the AC current command value (S1, S2;  ¶ [0097] - ¶ [0103]), 
the cyclic control pulse signal having a duty ratio which varies for each cycle, in the second control mode (¶ [0045] - ¶ [0052],  ¶ [0086] - ¶ [0094]), 
when the AC current reaches the current upper limit during the first switching operation, the control circuit stops the first switching operation and starts the current decrease period (¶ [0086] - ¶ [0094],  ¶ [0097] - ¶ [0103]), and 
the control circuit generates the control pulse signal based on the AC current which is detected by the current detector throughout the first control mode and the second control mode (¶ [0086] - ¶ [0094]), and 
when the AC current is less than the current upper limit at a first timing synchronized with the control pulse signal in the current decrease period during the second control mode (¶ [0063] - ¶ [0069]), ends the current decrease period and resumes the first switching operation (S13, S5;  ¶ [0097] - ¶ [0103]).  
As to Claim 14:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the first switching operation when the control circuit is in the second control mode, if the AC current is less than the current upper limit throughout one or more cycles of the control pulse signal (S4), the control circuit ends the second control mode and switches to the first control mode (S5, S13), to control the inverter circuit under the first control mode (¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 16:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the current decrease period, the control circuit generates the control signal so that the plurality of semiconductor switching elements are all turned off (S3;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 17:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein in the current decrease period, the control circuit performs a second switching operation of turning off a semiconductor switching element, among the plurality of semiconductor switching elements, which is included in a path for sending energy from the DC side to the AC side (S3;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 18:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein when in the second control mode, at a second timing corresponding to a zero-cross point of the AC current command value or an AC voltage on the AC side, the control circuit ends the second control mode, and switches to the first control mode, to control the inverter circuit under the first control mode (S4, S12, S13, S5;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]).  
As to Claim 19:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein 
the control circuit generates the control signal throughout the second control mode so that the plurality of semiconductor switching elements are all turned off (S3;  ¶ [0063] - ¶ [0069],  ¶ [0097] - ¶ [0103]), and 

As to Claim 20:
Nishikawa further discloses, in FIGs. 1-4, 8-10, & 14:
wherein 
the AC side is electrically connected to a commercial system (P;  ¶ [0002] - ¶ [0007],  ¶ [0043]), and 
the AC current command value is set in accordance with a sine wave having a same frequency as the commercial system (¶ [0077] - ¶ [0080]).   
As to Claim 21:
Nishikawa further discloses, in FIGs. 1-4, 10, & 14:
wherein the control circuit ends the second control mode and switches to the first control mode in accordance with the timing corresponding to the zero-cross point of the voltage or current on the AC side (S13, S5, S14;  ¶ [0097] - ¶ [0103]).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849